In an action to recover unpaid salary and for reimbursement of expenditures for tuition and books, defendant Hudson appeals from two judgments of the Supreme Court, Rockland County, both entered April 22, 1976, which, after a nonjury trial, are in favor of plaintiff-respondent and against him, in the principal amounts of $4,400 and $1,100, respectively. Judgments reversed, on the law and the facts, with costs, and complaint dismissed as against defendant-appellant Hudson. On the record presented, we find that plaintiff was not an employee of Dr. Hudson in the latter’s individual capacity and that he took certain courses and purchased certain books expecting reimbursement not from Dr. Hudson individually, but from his codefendant, High Tor Foundation, Inc. Plaintiff’s contention that Dr. Hudson and High Tor were "synonymous” is unsupported by the evidence. Moreover, plaintiff himself, while employed by High Tor, did not regard them as "synonymous”. Plaintiff looked to High Tor rather than to Dr. Hudson, individually, for payment of salary and for reimbursement of his expenditures for tuition and books. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.